
	

113 HR 5103 IH: Chinese Communist Economic Espionage Sanctions Act
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5103
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Rohrabacher (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions on Chinese state-owned enterprises and any person who is a member of the board
			 of directors, an executive officer, or a senior official of a Chinese
			 state-owned enterprise for benefitting from cyber and economic espionage
			 against the United States.
	
	
		1.Short titleThis Act may be cited as the Chinese Communist Economic Espionage Sanctions Act.
		2.FindingsCongress finds the following:
			(1)The Chinese Communist Party (CCP) has made it its policy to engage in economic warfare against the
			 United States.
			(2)The CCP uses the resources of the People’s Liberation Army (PLA) and the Chinese State to drain the
			 United States of economic might, including by means of economic espionage
			 and cyber espionage, unfair trade practices, unfair labor practices, and
			 currency manipulation.
			(3)Chinese state-owned enterprises (SOE) and the PLA are the main beneficiary of the CCP’s campaign of
			 theft against the United States.
			(4)Although many SOEs are listed on stock exchanges or officially privatized, the Chinese government
			 retains at least one-half of equity in those companies.
			(5)SOEs come under the control of the ministerial-level State-owned Assets Supervision and
			 Administration Commission.
			(6)Members of the boards of directors and senior management of SOEs are appointed by the State-owned
			 Assets Supervision and Administration Commission in consultation with the
			 Communist Party’s Department of Organization.
			(7)More than two-thirds of board members and three-quarters of senior executives of SOEs are either
			 Communist Party members or officials.
			(8)Corruption within the CCP is widespread and endemic.
			(9)CCP officials use their positions of control and influence within and over SOE’s to enrich
			 themselves and their families.
			(10)The vast majority of the Chinese people do not benefit from the corruption of the CCP.
			(11)On May 19, 2014, the United States Department of Justice announced charges against five members of
			 the PLA, accusing them of stealing trade secrets from United States
			 companies and marking the first time the United States has charged foreign
			 government employees with economic espionage.
			(12)The indictment charged that members of the PLA worked to steal information from United States companies that would be useful to their competitors in China, including state-owned enterprises.
			(13)Chinese SOEs are reported to have benefitted directly from their actions, including the State
			 Nuclear Power Technology Corporation, the Baosteel Group, and the Aluminum
			 Corporation of China (Chinalco).
			(14)The chairman of the board and the majority of the boards for the State Nuclear Power Technology
			 Corporation, the Baosteel Group, and the Aluminum Corporation of China
			 (Chinalco) are members of the CCP.
			(15)On May 21, 2014, Assistant Attorney General John Carlin said that criminal charges can justify
			 economic sanctions.
			(16)The indictment named members of Unit 61398 which is publicly identified as a Shanghai-based cyber
			 unit of the PLA also known as APT1.
			(17)Unit 61398 is part of the 2nd Bureau of the PLA, 3rd Department of the General Staff.
			(18)Unit 61398 was first publically identified in 2013 as APT1 by Mandiant, a United States cyber
			 security firm and leader in cyber incident response industry.
			(19)Mandiant exposed a timeline of Unit 61398’s economic espionage conducted since 2006 against 141
			 victims across multiple industries.
			(20)Mandiant’s conclusions have been supported by CrowdStrike, another cyber security company, which
			 publicly revealed the existence of Unit 61486, a related PLA unit
			 dedicated to cyber espionage.
			(21)George Kurts, the co-founder of CrowdStrike, stated that If you look at all the groups that we track in China, the indictments are just the very tip of the
			 iceberg..
			(22)Units 61398 and 61486 are only two of at least 20 cyber threat groups in Communist China and are
			 considered by multiple experts to have stolen vast amounts of valuable
			 information from the United States.
			(23)The 2011 annual report to Congress from the Office of the Secretary of Defense, titled Military and Security Developments Involving the People’s Republic of China, states, The PRC also utilizes a large, well-organized network of enterprises, defense factories, affiliated
			 research institutes, and computer network operations to facilitate the
			 collection of sensitive information and export-controlled technology, as
			 well as basic research and science that supports U.S. defense system
			 modernization..
			(24)A 2011 report by the Office of the National Counterintelligence Executive found that Chinese actors are the world’s most active and persistent perpetrators of economic espionage..
			(25)The 2012 annual report to Congress from the Office of the Secretary of Defense, titled Military and Security Developments Involving the People’s Republic of China, found that Chinese attempts to collect U.S. technological and economic information will continue at a high
			 level and will represent a growing and persistent threat to U.S. economic
			 security..
			(26)James Clapper, the Director of National Intelligence, stated, Among significant foreign threats . . . China remain[s] the most capable and persistent
			 intelligence threats and are aggressive practitioners of economic
			 espionage against the United States..
			(27)Retired General Michael Hayden, former Director of the Central Intelligence Agency and Director of
			 the National Security Agency, stated, The intensity of Chinese espionage is certainly greater than that what we saw between the U.S. and
			 the Soviets during the Cold War. The problem is China’s view is that
			 industrial espionage by the state against relatively vulnerable private
			 enterprise is a commonly accepted state practice,.
			(28)The annual report by the congressional United States–China Economic and Security Review Commission
			 stated in 2013, strong evidence emerged that the Chinese government is directing and executing a large-scale cyber
			 espionage campaign against the United States.
			(29)Retired Lieutenant General Ronald Burgess, Jr., former Director of the Defense Intelligence Agency,
			 stated, China has used its intelligence services to gather information via a significant network of agents
			 and contacts using a variety of methods … In recent years, multiple cases
			 of economic espionage and theft of dual-use and military technology have
			 uncovered pervasive Chinese collection efforts,.
			(30)Congressman Mike Rogers, Chairman of the Permanent Select Committee on Intelligence of the House of
			 Representatives, stated, China’s economic espionage has reached an intolerable level and I believe that the United States
			 and our allies in Europe and Asia have an obligation to confront Beijing
			 and demand that they put a stop to this piracy. Beijing is waging a
			 massive trade war on us all, and we should band together to pressure them
			 to stop. Combined, the United States and our allies in Europe and Asia
			 have significant diplomatic and economic leverage over China, and we
			 should use this to our advantage to put an end to this scourge,.
			(31)The threat of Chinese espionage is so large that Senator Sheldon Whitehouse, D–Rhode Island, who
			 chaired the Cyber Task Force of the Select Committee on Intelligence,
			 proclaimed it to be part of the biggest transfer of wealth through theft and piracy in the history of mankind.
			(32)Massive cyber and economic espionage organized, directed, and carried out by the CCP and the PLA
			 has contributed to creating a $318,000,000,000 United States trade deficit
			 with Communist China in 2013, which equals 1.89 percent of total United
			 States gross domestic product (GDP).
			3.Sense of CongressIt is the sense of Congress that the Chinese Communist Party and the Government of the People’s
			 Republic of China should be condemned for sponsoring, planning, ordering,
			 conducting, and benefitting from cyber and economic espionage against the
			 United States.
		4.Financial Measures
			(a)Freezing of AssetsThe President shall exercise all powers granted by the International Emergency Economic Powers Act
			 (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of
			 such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to
			 block and prohibit all transactions in all property and interests in
			 property of a covered Chinese state-owned enterprise or a person who is a
			 member of the board of directors, an executive officer, or a senior
			 official of a covered Chinese state-owned enterprise if such property and
			 interests in property are in the United States, come within the United
			 States, or are or come within the possession or control of a United States
			 person.
			(b)Enforcement
				(1)PenaltiesA covered Chinese state-owned enterprise or a person who is a member of the board of directors, an
			 executive officer, or a senior official of a covered Chinese state-owned
			 enterprise shall be subject to the penalties set forth in subsections (b)
			 and (c) of section 206 of the International Emergency Economic Powers Act
			 (50 U.S.C. 1705) to the same extent as a person that commits an unlawful
			 act described in subsection (a) of such section.
				(2)Requirements for financial institutionsNot later than 120 days after the date of the enactment of this Act, the Secretary of the Treasury
			 shall prescribe or amend regulations as needed to require each financial
			 institution that is a United States person and has within its possession
			 or control assets that are property or interests in property of a covered
			 Chinese state-owned enterprise or a person who is a member of the board of
			 directors, an executive officer, or a senior official of a covered Chinese
			 state-owned enterprise if such property and interests in property are in
			 the United States to certify to the Secretary that, to the best of the
			 knowledge of the financial institution, the financial institution has
			 frozen all assets within the possession or control of the financial
			 institution that are required to be frozen pursuant to subsection (a).
				(c)Regulatory AuthorityThe Secretary of the Treasury shall issue such regulations, licenses, and orders as are necessary
			 to carry out this section.
			(d)DefinitionsIn this section:
				(1)Covered Chinese state-owned enterpriseThe term covered Chinese state-owned enterprise means an enterprise that—
					(A)is organized under the laws of the People’s Republic of China, including a foreign branch of such
			 enterprise; and
					(B)is owned or controlled by the Government of the People’s Republic of China or the Chinese Communist
			 Party.
					(2)United States personThe term United States person means—
					(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
			 or
					(B)an entity organized under the laws of the United States or any jurisdiction within the United
			 States, including a foreign branch of such an entity.
					5.Inadmissibility of certain aliens
			(a)Ineligibility for visasAn alien is ineligible to receive a visa to enter the United States and ineligible to be admitted
			 to the United States if the alien is a person who is a member of the board
			 of directors, an executive officer, or a senior official of a covered
			 Chinese state-owned enterprise.
			(b)Current visas revokedThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)), the visa or other documentation of any
			 alien who would be ineligible to receive such a visa or documentation
			 under subsection (a) of this section.
			(c)Regulatory authorityThe Secretary of State shall prescribe such regulations as are necessary to carry out this section.
			6.Report to Congress
			(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State and the Secretary of the Treasury shall submit to the
			 appropriate congressional committees a report on—
				(1)the actions taken to carry out this Act, including the number of covered Chinese state-owned
			 enterprises and persons who are members of the board of directors,
			 executive officers, or senior officials of covered Chinese state-owned
			 enterprises sanctioned during the year preceding the report; and
				(2)efforts by the executive branch to encourage the governments of other countries to impose sanctions
			 that are similar to the sanctions imposed under this Act.
				(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a
			 classified annex.
			(c)DefinitionIn this section, the term appropriate congressional committees means—
				(1)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee
			 on Ways and Means of the House of Representatives; and
				(2)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Finance,
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate.
				
